Citation Nr: 1453908	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-17 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Whether the Veteran's countable income was excessive for the receipt of VA pension benefits. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel





INTRODUCTION

The Veteran had active service from September 1962 to December 1964.  Although the Veteran resides in Baltimore, Maryland, this case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 administrative decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania (RO). 

In April 2014, the Veteran presented testimony before the undersigned Veterans Law Judge at a Board hearing in Washington, D.C.  A transcript of the hearing is associated with the claims files. 

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System.   


FINDING OF FACT

For the period of the appeal, the Veteran's countable income exceeded the applicable VA pension income limits.


CONCLUSION OF LAW

The Veteran's countable income was excessive for receipt of VA pension benefits.  38 U.S.C.A. §§ 1521, 1522 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Nonservice-connected pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  One prerequisite to entitlement is that the veteran's income may not exceed the applicable maximum pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  The MAPR is revised every December 1st and is applicable for the following 12-month period.  Pension benefits are paid at the maximum annual rate reduced by the amount of annual income received by the veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(vi), 3.23(a), (b), (d)(4). 

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Income from Social Security Administration (SSA) benefits is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.

In this case, the Veteran was receiving nonservice connected pension benefits, which were terminated, effective March 1, 2009, on the basis that his income was excessive as of that date.  He was notified of the termination in October 2009 and has perfected an appeal as to this determination.  The Board notes that the October 2009 determination also created an overpayment; however, the RO has since waived recovery of the overpayment of benefits.  There is no issue pending related to an overpayment of benefits and the question is only whether the Veteran's countable income was excessive for the receipt of VA pension benefits.

Effective December 1, 2008, and for the year thereafter, the MAPR for a single veteran with no dependents and with permanent and total disability was $11,830.00. See VA Manual M21-1, Part I, Appendix B.  The Veteran submitted information to VA in February 2008 seeking reinstatement of prior disability pension benefits.  The RO did reinstate the benefits; however, on March 1, 2009, the benefits were terminated due to excessive income.  In particular, the Veteran's SSA benefits increased, creating an annual SSA income of $15,508.00, with annual interest of $13.00.  VA considered the Veteran's reported medical expenses and deducted $2,729.00, and also factored in the Veteran's reported 5 percent deductible.  The Veteran's countable income, taking all factors into account as reported by the Veteran, was $13,383.00, effective March 1, 2009.  The RO informed the Veteran that the matter would be recalculated if his income level decreased or his medical expenses increased.  No additional financial information or medical expense information for the period of the claim was submitted by the Veteran.  

Even considering the Veteran's reported medical expenses, his March 1, 2009, countable income ($13,383.00) was still in excess of the maximum annual limit for receipt of pension ($11,830.00).  The law is dispositive in this case.  Because the evidence shows that the Veteran's income exceeded the income limits for payment of nonservice-connected pension benefits, the claim must be denied.


ORDER

The appeal to establish that the Veteran's countable income was not excessive for the purpose of payment of VA pension benefits is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


